DETAILED ACTION

Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4, 6-14, and 16-20 are pending and examined in the instant Office action.

Withdrawn Rejections
The prior art rejections are withdrawn in view of amendments filed to the instant set of claims on 19 November 2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is reiterated:
Claims 1-4, 6-8, 10-14, 16-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more.  According to MPEP Section 2106.03, claims 1-4 and 6-8 are drawn to methods, claims 
Claims 9-10 and 19 are not rejected under this statute because the claims involve machine learning (i.e. Example 39 of the Guidelines).

Response to Arguments
Applicant's arguments filed 19 November 2021 have been fully considered but they are not persuasive.
On pages 8-9 of the Remarks, applicant reiterates claim 1 and states that claim is analogous to the Research Corp. Tech. v. Microsoft Corp., 627 F.3d 859 (Fed. Cir. RCT is making more efficient images by masking noise, applicant presents the general argument that the instant claims are analogous because the instant claims have applications in the field of computer technology.  Applicant argues that by having “predetermined conditions,” applicant can more precisely generate structures.  This argument is not persuasive because an improvement to a judicial exception is still a judicial exception.  In addition, applicant gives no evidence of how the “predetermined conditions” result in more simple and precise generation of structures than conventional techniques with similar objectives.

Allowable Subject Matter
Claims 9-10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claims are free of the prior art because the prior art does not teach or suggest generation of the polygonal ring systems of structures under the predetermined conditions recited in the independent claims.

Related Prior Art
The prior art review article of Dias [Chemical Society Reviews, volume 39, 2010, pages 1913-1924; on IDS] reviews the polyhex/polypent topological paradigm of regularities in the isomer numbers and topological properties of select subclasses of benezoid hydrocarbons and related systems [title].  While the figures of Dias illustrate compounds similar to Cioslowski et al. [JACS, volume 113, 1991, pages 1086-1089; on 

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
/RUSSELL S NEGIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        10 February 2022